Citation Nr: 0312624	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  95-37 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for a left knee condition, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from October 1973 to 
November 1976.  This matter initially came before the Board 
of Veterans' Appeals (Board) on appeal from a February 1994 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas, which denied an 
evaluation in excess of 10 percent for the veteran's service-
connected left knee condition.  

In a November 2000 decision, the Board denied the veteran's 
claim of entitlement to an evaluation in excess of 10 percent 
for a left knee condition.  That decision was appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In a July 2001 order, the Court vacated the Board's decision 
and remanded the matter back to the Board for development 
for, inter alia, readjudication in accordance with the 
provisions of the Veterans Claims Assistance Act of 2000 
("VCAA").  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  


REMAND

For the reasons set forth below, the Board finds that 
additional development is required by law before it can 
adjudicate the veteran's claim of entitlement to an 
evaluation in excess of 10 percent for a left knee 
condition. 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits.  The claimant must 
also be notified of which evidence, if any, he or she is 
expected to obtain and submit and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  See also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

A review of the claims file reveals that, pursuant to 38 
C.F.R. § 19.9(a)(2)(ii) (2002), a regulation promulgated by 
VA to implement the VCAA, the Board attempted to develop the 
record on its own by requesting additional evidence and to 
notify the veteran of the VCAA.  In letters dated June 2002, 
August 2002 and September 2002, the Board notified the 
veteran and his representative of what information and 
medical or lay evidence is necessary to substantiate his 
claim.  In particular, the veteran was told which evidence, 
if any, he is expected to obtain and submit and which 
evidence will be retrieved by VA.  Each letter noted that a 
period of 30 days was allotted for receipt of such additional 
evidence.  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, - 7305, - 7316 (Fed. Cir. May 1, 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated 38 C.F.R. § 19.9(a)(2)(ii), finding that 
such implementing regulation was inconsistent with the 
provisions of 38 U.S.C.A. § 5103(a) and (b) because it 
afforded less than one year for receipt of additional 
evidence.  As such, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in 38 U.S.C.A. § 5103(a) and (b).  

Moreover, additional VA outpatient treatment records were 
obtained and associated with the claims file in response to 
the Board's development.  The RO has not had the opportunity 
to readjudicate the issue on appeal with consideration of 
this additional evidence.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).  In Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003), the Federal Circuit also noted that 
38 C.F.R. § 19.9(a)(2) is inconsistent with 38 U.S.C.A. 
§ 7104(a) (West 2002) because it denies appellants a "review 
on appeal" when the Board considers additional evidence 
without having to remand the case to the RO for initial 
consideration.  Under the circumstances of this case, the 
Board finds that additional development of the record is 
required.  

Finally, the Board finds that the veteran should be afforded 
a VA orthopedic examination to assess the severity of his 
left knee condition.  The examiner must include findings with 
respect to range of motion of the left knee, including 
functional loss due to pain, weakened movement, excess 
fatigability, incoordination, pain on movement, and 
limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see 
also DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).   

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature and extent of disability from 
his service-connected left knee 
condition.  The examination should 
include X-rays and a complete test of the 
range of motion of the veteran's left 
knee, documented in degrees.  The 
examiner should also answer the following 
questions: (a) whether the left knee 
exhibits weakened movement, excess 
fatigability, incoordination, or pain on 
movement (if feasible, these 
determinations should be expressed in 
terms of the degree of additional loss of 
motion due to these symptoms); (b) 
whether pain significantly limits 
functional ability during flare-ups or 
when the joint is used repeatedly over a 
period of time (this determination should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups); and (c) to what degree, if 
any, the veteran experiences recurrent 
subluxation or lateral instability of the 
left knee.  A complete rationale for all 
opinions and conclusions expressed should 
be provided. 

2.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedure at once.  
In addition, the RO should take 
appropriate action in this case to comply 
with the notice and duty to assist 
provisions of 38 U.S.C.A. § 5103(a) and 
(b), § 5103A, including the provision 
concerning the one year period for 
receipt of additional evidence.  

3.  After ensuring that the requested 
actions have been completed to the extent 
possible, the RO should then readjudicate 
the veteran's claim of entitlement to an 
evaluation in excess of 10 percent for 
his service-connected left knee 
condition.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional evidence 
and to provide due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.  The veteran has the right to 
submit additional evidence and argument on each matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




